Dismiss and Opinion Filed December 3, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01235-CV

                           IN THE INTEREST OF A.N., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30144-2014

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Myers
       This appeal arises from the termination of appellant’s parental rights with regard to the

child A.N. Upon review of the clerk’s record in the case, it appeared that the Texas Department

of Family and Protective Services had also sought the termination of the parental rights of A.N.’s

mother, but the trial court had not yet rendered a judgment with regard to mother’s parental

rights. By letter dated October 28, 2015, the Court requested that the parties provide the Court

with jurisdictional briefing explaining how the Court has jurisdiction over this appeal. To date

no party has responded.       Because we conclude the order appellant seeks to appeal is

interlocutory, we dismiss the appeal for want of jurisdiction.

       Appellant, who was determined by paternity test to be A.N.’s biological father, appeals

the trial court’s October 15, 2015 Interlocutory Order of Termination of Parental Rights, which

terminated his parental rights with regard to A.N. The October 15, 2015 Interlocutory Order of

Termination of Parental Rights also terminated the parental right of A.N.’s presumed father, who
was excluded as the biological father of A.N. by paternity testing and who executed an affidavit

of voluntary relinquishment. The presumed father has not appealed. Although the Department

pleaded for termination of the parental rights of A.N.’s mother, the trial court’s October 15, 2015

order did not dispose of that claim. Instead, the trial court’s October 15, 2015 order extended by

six months the original date of dismissal of the case with regard to mother’s parental rights.

        Appellate courts have jurisdiction only over appeals from final judgments and from

interlocutory orders designated by the legislature as appealable. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2015);

see also TEX. R. CIV. P. 301 (“Only one final judgment shall be rendered in any cause except where

it is otherwise specially provided by law.”). A judgment is final and appealable if it disposes of all

parties and all issues. Lehmann, 39 S.W.3d at 195. Without affirmative statutory authority to hear

an interlocutory appeal, this Court is without jurisdiction.

        In a case in which the Department of Family and Protective Services seeks an order

terminating the parental rights of both parents, an order that terminates the parental rights of only one

of the parents is an interlocutory order. In re L.M.H., No. 04-12-00168-CV, 2012 WL 2022869, at

*1 (Tex. App.—San Antonio June 6, 2012, no pet.) (dismissing appeal of order terminating parental

rights of father because parental rights of mother remained to be addressed); In re C.H., No. 2-09-

060-CV, 2009 WL 1564936, at *1 (Tex. App.—Fort Worth June 4, 2009, no pet.) (dismissing appeal

of order terminating mother’s parental rights because case remained pending in the trial court with

regard to father’s parental rights); D.R. v. Tex. Dep’t of Family & Protective Servs., No. 08-07-

00355-CV, 2008 WL 5256431, at *2-3 (Tex. App.—El Paso Dec. 18, 2008, no pet.) (concluding

order terminating father’s parental rights was not final until order addressing additional parties and

children involved in case was rendered). The clerk’s record in this case reflects that the case remains

pending in the trial court with regard to mother’s parental rights and that appellant has not filed a



                                                   –2–
motion to sever the judgment terminating his rights. Thus, no final, appealable judgment has been

rendered in this case.

        We dismiss the appeal for want of jurisdiction.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE

151235F.P05




                                                 –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.N., A CHILD                   On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01235-CV                                 Trial Court Cause No. 199-30144-2014.
                                                   Opinion delivered by Justice Myers. Justices
                                                   Bridges and Francis participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.


Judgment entered this 3rd day of December, 2015.




                                             –4–